Citation Nr: 9922450	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left elbow 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for right ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1992.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1996 and March 1997, it was 
remanded to the Department of Veterans Affairs (VA) St. Paul 
Regional Office and Insurance Center (RO & IC) for additional 
development.  The case is once again before the Board for 
final appellate consideration.

The Board notes that the veteran has failed to report for 
several VA examinations.  In this respect, the Board observes 
an argument set forth in a June 1999 written brief 
presentation submitted on the veteran's behalf that the RO 
failed to ever advise the veteran of the consequences of 
failing to report for scheduled VA exams. 

The Board disagrees with this contention, and finds that in 
fact the VA has gone to great lengths in its attempts to help 
the veteran develop his claims.

Evidence from the Minneapolis VA medical center (VAMC) 
indicates that the veteran canceled exams scheduled in July 
1996.  In a written brief presentation submitted on the 
veteran's behalf in February 1997, the veteran's failure to 
report for the VA examinations was explained by the RO's 
failure to contact him.  No evidence was offered in support 
of this contention.  

In correspondence sent to the veteran in March 1997, the RO 
advised him that failure to report for current VA 
examinations to determine the current severity of his 
service-connected back and left elbow disabilities, and the 
nature and etiology of any right ear hearing loss, may result 
in denial of his claims for those benefits.  This 
correspondence was sent to the veteran's last address of 
record.  There is no reason to suspect that this address is 
not the veteran's current address, as he has not informed VA 
of a change of address and no VA correspondence sent to that 
address has ever been returned as undeliverable.  

Despite being advised as to the importance of reporting for 
VA exams, the veteran nevertheless failed to report for exams 
at the Minneapolis VAMC in August and November 1997.  It has 
not been argued that the veteran failed to received notice of 
these exams, and there is no evidence suggesting that he was 
not properly notified of them.

Regarding VA's other attempts to help the veteran develop his 
claim, the RO's March 1997 correspondence, along with 
correspondence from the RO dated in April 1996, requested 
that he provide reports of medical treatment, or identify 
care-givers and complete consent forms so that the RO could 
obtain treatment records.  The veteran did not respond to 
either request.  Again, there is no indication, such as 
returned mail, that he did not receive these requests.  

The Board points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  


REMAND

As noted in the March 1996 Board remand, in his substantive 
appeal dated in April 1994, the veteran requested a hearing 
before a Member of the Board at the local VA RO.  To date, 
the veteran has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
hearing at the local RO before a 
traveling Member of the Board, unless 
otherwise indicated.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











